Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 10, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  149645 & (36)(40)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  WALBRIDGE INDUSTRIAL PROCESS, LLC,                                                                       David F. Viviano,
          Plaintiff-Appellee,                                                                                          Justices



  v                                                                  SC: 149645
                                                                     COA: 321818
                                                                     Wayne CC: 13-003711-CK
  JAMES M. SEAGRAM, JR., and
  ATLAS INDUSTRIAL CONTRACTORS, LLC,
            Defendants-Appellants.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The motion to partially seal file is GRANTED consistent with the terms of the June 17,
  2014 order of the Court of Appeals addressing the same matter. The application for leave
  to appeal the June 17, 2014 order of the Court of Appeals is considered, and it is
  DENIED, because we are not persuaded that the questions presented should now be
  reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 10, 2014
         p1007
                                                                                Clerk